Citation Nr: 1623332	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-02 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a left toe disability. 

2. Entitlement to service connection for an acquired psychiatric disability, other than major depressive disorder, not otherwise specified (NOS), with posttraumatic stress disorder (PTSD). 

3. Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A May 2010 rating decision denied reopening a previously denied claim for service connection for a left great toe disorder and denied service connection for a right great toe disorder.  A March 2011 rating decision, in pertinent part, denied entitlement to a TDIU.  A January 2012 rating decision denied entitlement to service connection for PTSD. 

In October 2014, the Board reopened the Veteran's claim for service connection for a left toe disability and remanded the issues of entitlement to service connection for a left toe disability, an acquired psychiatric disorder, and a TDIU rating for additional development of the record. 

Subsequently, in a May 2015 rating decision, the RO effectively granted service connection for PTSD and combined it with the already service connected major depressive disorder.  The remaining psychiatric disorder issue on appeal has been recharacterized accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In an April 2016 letter (Motion to Remand for Local Hearing), the Veteran's representative requested a Decision Review Officer (DRO) hearing in this case.  He is entitled to this hearing before the Board adjudicates his appeal. See 38 C.F.R. § 3.103(c)(2015).  This hearing has not yet been held, and must be scheduled by the RO.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a formal DRO hearing in accordance with his representative's request. The RO should notify the Veteran and his representative of the date and time of the hearing, and a copy of this notice should be associated with the virtual record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




